DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 12/07/2021 and 02/23/2022 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.
	The Korean and German office actions are not in English and do not have statements of relevance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “wherein the electronic control unit is responsive to when performing a hydraulic pressure dropping of the brake fluid inside the hydraulic circuit valve device for opening the backup valve to allow the brake fluid that is discharged from the main master cylinder to be recovered to the reservoir through a brake flow path.”  It is not clear what is meant by this recitation. The language appears to require the electronic control unit to be “responsive to” “when performing a hydraulic pressure dropping of the brake fluid inside the hydraulic circuit valve device”.  It is not clear what the control unit does in response to the “when performing a hydraulic pressure dropping of the brake fluid inside the hydraulic circuit valve device”.  
	Claims 4-5 and 8-9 recite “normally open type valve” or “normally closed type valve”.  It is not clear what the addition of the word “type” is intended to convey.  Note MPEP 2173.05(b)(III)(E).
	Claim 6 recites “wherein the electronic control unit is responsive to a failure when occurred in the second brake flow path for opening an outlet valve connected to the second brake flow path to recover the brake fluid to the reservoir.”  It is not clear what is required by the recitation.  Claim 7 recites similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US# 2017/0158180).
	Kim et al disclose all the limitations of the instant claims including; a reservoir 30 configured to store brake fluid; a backup master cylinder 20 configured to be responsive to a brake pedal 10 effort for changing a pressure of the brake fluid inside the backup master cylinder; a motor 120 configured to generate a rotational output based on a motor control signal [0092]; a main master cylinder 110 comprising a main piston 114 configured to move forward or backward in association with the rotational output of the motor and to change the pressure of the brake fluid inside the main master cylinder; a plurality of wheel brakes 40 each configured to generate a braking force on each of wheels; an electronic control unit (ECU) [0092] configured to generate the motor control signal and a valve control signal for the wheel brakes to form a braking force based on the brake pedal effort [0063]; and a hydraulic circuit valve device (100/200 and associated valving) comprising a backup valve 261 or 262 configured to be operable, based on the valve control signal, to change a flow path of fluid flowing internally of the hydraulic circuit valve device and to open and close a backup flow path between the backup master cylinder 20 and the main master cylinder 110, wherein the electronic control unit is responsive to when performing a hydraulic pressure dropping [0153] of the brake fluid inside the hydraulic circuit valve device for opening the backup valve to allow the brake fluid that is discharged from the main master cylinder to be recovered to the reservoir through a brake flow path.
	Regarding claim 2, the main master cylinder comprises: a first main chamber 113 having an internal space that is narrowed toward where the main piston advances (advances to the right), and a second main chamber 112 having an internal space that is expanded toward where the main piston advances, the backup master cylinder comprises: a first backup chamber (chamber with spring 21b) configured to supply the brake fluid to the first main chamber 113, and a second backup chamber (chamber with spring 22b) configured to supply the brake fluid to the second main chamber 112, and the hydraulic circuit valve device comprises: one or more main flow paths 251/252 each configured to transmit a hydraulic pressure formed in the main master cylinder to the brake flow path, wherein the apparatus further comprises: a first traction control valve 221b configured to open and close one of the main flow paths, and a second traction control valve 221c configured to open and close another one of the main flow paths.   Note the claim language specifies that the backup master cylinder has backup chambers that are configured to supply the brake fluid to specific chambers of the main master cylinder.  The chambers of the backup master cylinder of Kim et al are configured to supply fluid in substantially the same manner as the instant invention.  The supply of pressure to specific chambers of the main master cylinder is carried out by the connection of the two cylinders, not a particular configuration of the chambers of the backup master cylinder.   The language therefore does not appear to distinguish over the arrangement of Lim et al.
Regarding claim 5, the first traction control valve comprises: a normally open type valve 221b, and the second traction control valve comprises: a normally open type valve 221c.  [0112]
	Regarding claim 6, the hydraulic circuit valve device comprises: a plurality of outlet valves 222 configured to open and close a return flow path through which brake fluid that is supplied to the plurality of wheel brakes is recovered to the reservoir 30, and the brake flow path is configured to distribute a hydraulic pressure inside the hydraulic circuit valve device to the plurality of wheel brakes 40, and to comprise: a first brake flow path connected to the first traction control valve 221b, and a second brake flow path connected to the second traction control valve 221c, wherein the electronic control unit is responsive to a failure when occurred in the second brake flow path for opening an outlet valve connected to the second brake flow path to recover the brake fluid to the reservoir.
	Regarding claim 7, the hydraulic circuit valve device comprises: a mixing valve 235 configured to interconnect the first brake flow path and the second brake flow path, and to be opened based on the valve control signal for allowing the brake fluid inside the first brake flow path to be transmitted to the second brake flow path, and the electronic control unit is responsive to a failure when occurred in the second brake flow path for opening the outlet valve to recover the brake fluid to the reservoir.
	Regarding claim 8, the mixing valve comprises: a normally closed type valve.  [0082]
	Regarding claim 9, the outlet valve 222 comprises: a normally closed type valve [0115].

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US# 2016/0221559).
	Kim discloses all the limitations of the instant claims including; a reservoir 100 configured to store brake fluid; a backup master cylinder 10 configured to be responsive to a brake pedal 1 effort for changing a pressure of the brake fluid inside the backup master cylinder; a motor 50 configured to generate a rotational output based on a motor control signal; a main master cylinder 20 comprising a main piston 22 configured to move forward or backward in association with the rotational output of the motor and to change the pressure of the brake fluid inside the main master cylinder; a plurality of wheel brakes 31-34 each configured to generate a braking force on each of wheels; an electronic control unit 40 configured to generate the motor control signal and a valve control signal for the wheel brakes to form a braking force based on the brake pedal effort 2 [0032]; and a hydraulic circuit valve device comprising a backup valve 94/95/96/97 configured to be operable, based on the valve control signal, to change a flow path of fluid flowing internally of the hydraulic circuit valve device and to open and close a backup flow path between the backup master cylinder 10 and the main master cylinder 20, wherein the electronic control unit is responsive to when performing a hydraulic pressure dropping of the brake fluid inside the hydraulic circuit valve device for opening the backup valve to allow the brake fluid that is discharged from the main master cylinder to be recovered to the reservoir through a brake flow path.  [0076]  Note release of the pedal in the backup state would allow brake fluid to flow to the reservoir.  Also note the 112b rejection above. 
	Regarding claim 2, the main master cylinder comprises: a first main chamber 26 having an internal space that is narrowed toward where the main piston advances (advances to the left), and a second main chamber 25 having an internal space that is expanded toward where the main piston advances, the backup master cylinder comprises: a first backup chamber (chamber with spring 17) configured to supply the brake fluid to the first main chamber 26, and a second backup chamber (chamber with spring 16) configured to supply the brake fluid to the second main chamber 25, and the hydraulic circuit valve device comprises: one or more main flow paths 66/65 each configured to transmit a hydraulic pressure formed in the main master cylinder to the brake flow path, wherein the apparatus further comprises: a first traction control valve 91 configured to open and close one of the main flow paths, and a second traction control valve 92 configured to open and close another one of the main flow paths.   
Regarding claim 3, the main flow path comprises: a first main flow path 66 installed with the second traction control valve 92, and a second main flow path 55 installed with the first traction control valve 65, the backup valve comprises: a solenoid valve 97 connected to the second main flow path 65, and the electronic control unit is configured to control the backup valve to allow the brake fluid that is discharged to the first main flow path to be recovered to the reservoir through the second main flow path and thereby perform the hydraulic pressure dropping. [0076]  Note release of the pedal in the backup state would allow brake fluid to flow to the reservoir.  
	Regarding claim 4, the backup valve comprises: a normally open type valve.  [0074]
Regarding claim 5, the first traction control valve comprises: a normally open type valve 91, and the second traction control valve comprises: a normally open type valve 92.  [0073]
	Regarding claim 6, the hydraulic circuit valve device comprises: a plurality of outlet valves 85-88 configured to open and close a return flow path through which brake fluid that is supplied to the plurality of wheel brakes is recovered to the reservoir 100, and the brake flow path is configured to distribute a hydraulic pressure inside the hydraulic circuit valve device to the plurality of wheel brakes 31-34, and to comprise: a first brake flow path connected to the first traction control valve 91, and a second brake flow path connected to the second traction control valve 92, wherein the electronic control unit is responsive to a failure when occurred in the second brake flow path for opening an outlet valve connected to the second brake flow path to recover the brake fluid to the reservoir.
	Regarding claim 7, the hydraulic circuit valve device comprises: a mixing valve 93 configured to interconnect the first brake flow path and the second brake flow path, and to be opened based on the valve control signal for allowing the brake fluid inside the first brake flow path to be transmitted to the second brake flow path, and the electronic control unit is responsive to a failure when occurred in the second brake flow path for opening the outlet valve to recover the brake fluid to the reservoir.
	Regarding claim 8, the mixing valve comprises: a normally closed type valve.  [0073]
	Regarding claim 9, the outlet valve 222 comprises: a normally closed type valve [0072].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK